Dismissed and Memorandum Opinion filed June 12, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00904-CV

                         SCWYANA SMITH, Appellant
                                         V.
  BEAR CREEK MEADOWS HOMEOWNERS ASSOCIATION, Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-75442

               MEMORANDUM                          OPINION
      This is an appeal from a judgment signed July 23, 2013. Appellant filed a
timely motion for new trial and notice of appeal. The clerk’s record was filed
December 17, 2013. The court reporter notified this court that no reporter’s record
was taken in this case. Appellant’s brief was due January 16, 2014, but it was not
filed. We granted appellant’s request for an extension of time to file the brief until
April 23, 2014, noting that no further extensions of time would be granted absent
exceptional circumstances. No brief was filed.
      On May 8, 2014, this court issued an order stating that unless appellant filed
a brief on or before May 30, 2014, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no brief or other
response.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.




                                         2